SOMEBYILLE, J.
— The indictment charges, that the defendant “ sold vinous or spirituous liquors, without a license, and contrary to law;” and this was sufficient, under the express provisions of section 4806 of the Code (1876). — Powell v. The State, 69 Ala. 10; Ulmer v. The State, 61 Ala. 208. The demurrer was, therefore, properly overruled.
The evidence had no tendency to prove that the liquor sold by the defendant to the witness, Loftin, was anything else than whiskey, or other spirituous liquor of like taste and effect. There was no evidence that it was a medicine other than mere whiskey. The declarations of the defendant at the time of the sale, characterizing it as such, had no tendency to prove the fact. The charges requested were, for this reason, abstract, because they were unsupported by any evidence. They were, therefore, properly refused.
Judgment affirmed.